DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8, 11-16 and 19-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (U.S. Patent Pub. No. 2014/0264280).
Regarding Claim 1, Kim, in Fig. 1-15, teaches a semiconductor device, comprising: a substrate (110); a channel region (120) including a nanowire (1201-3) above the substrate; a source electrode (170) and a drain electrode (180) above the 1) between the source electrode and the nanowire, and the drain electrode is coupled to a second end of the nanowire through a second etch stop layer (1302) between the drain electrode and the nanowire; a gate electrode (150) above the substrate to control conductivity in at least a portion of the channel region; a first spacer (160) above the substrate between the gate electrode and the source electrode, a second spacer (160) above the substrate between the gate electrode and the drain electrode; and a gate dielectric layer (192) between the channel region and the gate electrode (Fig. 15; ¶’s 0013-0027). In particular, the spacers, broadly speaking, are formed between at least a portion of the gate electrode and the source and drain electrodes above the substrate as claimed. 
Regarding Claim 2, Kim teaches wherein the nanowire is a first nanowire (1201), and the channel region further includes a second nanowire (1202), the source electrode is coupled to a first end of the second nanowire through the first etch stop layer between the source electrode and the second nanowire, and the drain electrode is coupled to a second end of the second nanowire through the second etch stop layer between the drain electrode and the second nanowire (Fig. 15; ¶ 0018-0019, 0021 and 0026). 
Regarding Claim 3, Kim teaches wherein the first etch stop layer is around sidewalls of the source electrode, between the source electrode and the substrate, and the second etch stop layer is around sidewalls of the drain electrode, between the drain electrode and the substrate (Fig. 15; ¶ 0018-0019, 0021 and 0026). 
Regarding Claim 4, Kim teaches wherein the gate electrode is around the nanowire (Fig. 15; ¶’s 0025-0026). 
Regarding Claim 5, Kim teaches wherein the nanowire transistor is a n-type transistor or a p-type transistor (¶ 0019 and 0022). 
Regarding Claim 6, Kim teaches wherein the nanowire is a rectangular nanowire, a circular nanowire, or a nanoribbon (Fig. 10 and 14 showing shape of nanowires).
Regarding Claim 8, Kim teaches wherein the nanowire includes Si, Ge, Sn, In, Ga, As, Al, InAs, SiGe, InGaAs, InP, or a metal oxide (¶ 0014 and 0022).
Regarding Claim 11, Kim teaches wherein the source electrode, the drain electrode, or the gate electrode includes a metallic material, a conductive polymer, a phosphorus (n+) doped Si, a polysilicon, a titanium silicide, a boron doped SiGe, or an alloy of a semiconductor material and a metal (¶ 0019 and 0025).
Regarding Claim 12, Kim teaches wherein the substrate includes silicon, sapphire, glass, polyimide, SiC, GaN, or AIN (¶ 0013).
Regarding Claim 13, Kim, in Fig. 1-16, teaches a method for forming a nanowire transistor, the method comprising: forming one or more fins (128) separated by a sacrificial layer (122) above a substrate, wherein a fin of the one or more fins is a nanowire (124/120; Fig. 1-2); patterning a gate area above the one or more fins and the sacrificial layer; forming a first spacer (160) and a second spacer (160) around the gate area (Fig. 4-5); forming a first etch stop layer (1301) next to the first spacer, next to a first end of the one or more fins, and above the substrate, and forming a second etch 2) next to the second spacer, next to a second end of the one or more fins, and above the substrate (Fig. 6); forming a source electrode (170) within the first etch stop layer, and forming a drain electrode (180) within the second etch stop layer (Fig. 7); removing the sacrificial layer to expose the one or more fins (Fig. 9-11); forming a gate dielectric layer (192) around the one or more fins between the first spacer and the second spacer (Fig. 13); and forming a gate electrode (150) around the gate dielectric layer (¶’s 0013-0028). In particular, the spacers, broadly speaking, are formed between at least a portion of the gate electrode and the source and drain electrodes above the substrate as claimed. 
Regarding Claim 14, Kim teaches wherein the nanowire transistor is a n-type transistor or a p-type transistor (¶ 0019 and 0022). 
Regarding Claim 15, Kim teaches wherein the nanowire is a rectangular nanowire, a circular nanowire, or a nanoribbon (Fig. 10 and 14 showing shape of nanowires).
Regarding Claim 16, Kim teaches wherein the nanowire includes Si, Ge, Sn, In, Ga, As, Al, InAs, SiGe, InGaAs, InP, or a metal oxide (¶ 0014 and 0022).
Regarding Claim 19, Kim teaches wherein the source electrode, the drain electrode, or the gate electrode includes a metallic material, a conductive polymer, a polysilicon, a titanium silicide, a phosphorus (n+) doped Si, a boron doped SiGe, or an alloy of a semiconductor material and a metal (¶ 0019 and 0025).
Regarding Claim 20, Kim teaches wherein the substrate includes silicon, sapphire, glass, polyimide, SiC, GaN, or AIN (¶ 0013).
Regarding Claim 21, Kim, in Fig. 1-15 and 17, teaches a computing device (300), comprising: a processor (304); and a memory device coupled to the processor, wherein the memory device or the processor includes a nanowire transistor (Fig. 17; ¶’s 0029-0034 and 0052) comprising: a substrate (110); a channel region (120) including a nanowire (1201-3) above the substrate; a source electrode (170) and a drain electrode (180) above the substrate, wherein the source electrode is coupled to a first end of the nanowire through a first etch stop layer (1301) between the source electrode and the nanowire, and the drain electrode is coupled to a second end of the nanowire through a second etch stop layer (1302) between the drain electrode and the nanowire; a gate electrode (150) above the substrate to control conductivity in at least a portion of the channel region; a first spacer (160) above the substrate between the gate electrode and the source electrode, a second spacer (160) above the substrate between the gate electrode and the drain electrode; and a gate dielectric layer (192) between the channel region and the gate electrode (Fig. 15; ¶’s 0013-0027). In particular, the spacers, broadly speaking, are formed between at least a portion of the gate electrode and the source and drain electrodes above the substrate as claimed. 
Regarding Claim 22, Kim teaches wherein the nanowire is a first nanowire (1201), and the channel region further includes a second nanowire (1202), the source electrode is coupled to a first end of the second nanowire through the first etch stop layer between the source electrode and the second nanowire, and the drain electrode is coupled to a second end of the second nanowire through the second etch stop layer ¶ 0018-0019, 0021 and 0026). 
Regarding Claim 23, Kim teaches wherein the first etch stop layer is around sidewalls of the source electrode, between the source electrode and the substrate, and the second etch stop layer is around sidewalls of the drain electrode, between the drain electrode and the substrate (Fig. 15; ¶ 0018-0019, 0021 and 0026).
Regarding Claim 24, Kim teaches wherein the nanowire is a rectangular nanowire, a circular nanowire, or a nanoribbon (Fig. 10 and 14 showing shape of nanowires).
Regarding Claim 25, Kim teaches wherein the computing device is a wearable device or a mobile computing device, the wearable device or the mobile computing device including one or more of an antenna, a touchscreen controller, a battery, an audio codec, a video codec, a power amplifier, a global positioning system (GPS) device, a compass, a Geiger counter, an accelerometer, a gyroscope, a speaker, or a camera coupled with the processor (Fig. 17; ¶ ¶ 0031-0032 and 0035). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9-10 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim above, and further in view of Jacob et al. (U.S. Patent No. 9,343,300, from hereinafter “Jacob”).
Regarding Claim 7, Kim is silent with regards to the specific thickness of the first etch stop layer, however Jacob teaches a similar device comprising a first etch stop layer (116) that has a thickness between the source electrode (118) and the channel (106) less than 25 nm (Fig. 2; Col. 6, line 53-67).
In view of the teachings of Jacob, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Kim to include wherein the etch stop layer has a thickness of less than 25 nm because this will ensure that current adequately flows between the channel region and the source region.
Regarding Claims 9 and 17, Kim is silent with regards to teaching wherein the first etch stop layer or the second etch stop layer is doped with boron (B) or phosphorus (P).
Jacob teaches a similar device comprising first and second etch stop layers (116) wherein the first and second etch stop layers are doped with boron or phosphorus (Fig. 2, Col. 8, line 6 – Col. 9, line 11, specifically Col. 8, lines 6-12). 
In view of the teachings of Jacob, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Kim to include wherein the first etch stop layer or the second etch stop layer is doped with boron (B) or phosphorus (P) because this is a mere result of diffusion of the dopant materials form the source/drain region into the etch stop layer 
Regarding Claims 10 and 18, Kim teaches wherein the first and second etch stop layers comprise Si, Ge or SiGe (¶ 0018) but is silent with regards to teaching that the first and second etch stop layers specifically comprise boron doped Si, boron doped Ge, boron doped SiGe, phosphorus doped Si, phosphorus doped Ge, or phosphorus doped SiGe.
Jacob teaches a similar device comprising first and second etch stop layers (116) wherein the first and second etch stop include boron doped Si, boron doped Ge, boron doped SiGe, phosphorus doped Si, phosphorus doped Ge, or phosphorus doped SiGe (Fig. 2, Col. 8, line 6 – Col. 9, line 11, specifically Col. 8, lines 6-12).
In view of the teachings of Jacob, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Kim to include that the first and second etch stop layers specifically comprise boron doped Si, boron doped Ge, boron doped SiGe, phosphorus doped Si, phosphorus doped Ge, or phosphorus doped SiGe because this is a mere result of diffusion of the dopant materials form the source/drain region into the etch stop layer during an annealing process. This is desirable because the etch stop layer will help limit the diffusion of these dopants into the channel region by trapping dopants in the etch stop layer and thereby improve device performance. 
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kim et al. 					WO 2017/111850 A1
Yeo et al. 					U.S. Patent Pub. No. 2004/0227181
Seo						U.S. Patent Pub. No. 2018/0097088
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy J Joy whose telephone number is (571)270-7445.  The examiner can normally be reached on Mon-Fri; 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on (571)-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JEREMY J JOY/Examiner, Art Unit 2816                                                                                                                                                                                                        March 13, 2021

/ERROL V FERNANDES/Primary Examiner, Art Unit 2894